 462DECISIONSOF NATIONALLABOR RELATIONS BOARDKrebs and King Toyota,Inc.andInternational Associ-ation of Machinists and Aerospace Workers, Dis-trictNo. 63, AFL-CIO. Case 6-CA-5475June 13, 1972DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn December 22, 1971, Trial Examiner John F.Funke issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record' and theTrial Examiner's Decision in light of the exceptions,cross-exceptions,and briefs and has decided toaffirm the Trial Examiner's rulings, findings, andconclusions and to adopt his recommended Order, asmodified herein.We agree with the Trial Examiner that theRespondent engaged in unlawful interrogation ofemployees in violation of Section 8(a)(1) of the Act,that it discharged Lesic in violation of Section8(a)(3), and that it refused to bargain with the Unionin violation of Section 8(a)(5). Contrary to the TrialExaminer, however, we find that the Respondentalso violated the Act by shutting down the bodyshop.About 2 miles from its main place of business,where it sold new and used cars and operated aservice and parts department, Respondent main-tained its body shop, wherein it employed SupervisorGallenz and employees Moody and Wilson. Whenthe employees went on strike on April 20 to protestthe suspension of Lesic, Respondent subcontracteditsbody repair work. On April 28, Respondent wasnotified by its landlord that its lease at the mainplace of business would not be renewed and that itwould have to vacate the premises by June 30.Respondent then moved the business it was conduct-ing at the main building to the body shop location.By the date of the hearing in this case (November1971), it had moved the service department from thebody shop location into a new building, the construc-tion of which was begun in November 1970 and wasoriginallyintended to be a new body shop.ITheRespondent's request for oral argument is hereby denied as, in ouropinion,the recordin this case,including the exceptions,cross-exceptions,and briefs,adequatelypresents the issues and positions of the parties2On an earlier occasion,Gallen toldKrebs that he would not return toOn May 6, Krebs, Respondent's president, askedGallenz if he was coming back to work. Gallenzexpressed a willingness to return to work immediate-ly if Krebs would "let the Boardsettle it." 2Krebsthen told Gallen that no union was going to tell himhow to run his shop and that Gallenz had better lookfor a new job because he was closing the body shop.Krebs own further testimony is that, if the body shoppersonnel had returned to work as requested, thebody shop would be running-"We would have hadto move the body shop."On May 11, 1971, the Union's representative,accompanied by all of the striking employees, metwithKrebs in an effort to settle the strike. Krebsagreed that all employees could return, except Lesicand the body shop men because the body shop wasclosed.3 Respondent has continued to subcontract itsbody shop work.The Trial Examiner's conclusion on thisissue isthat,"Until the new building is completed andoccupied the farming out of the work is due toeconomic necessity." As already noted, this is notour understanding of the record. While the initialdecision to subcontract resulted from the strike, that,of course, has not been the reason for the continua-tion of Respondent's subcontracting. Nor do weagree with the Trial Examiner to the effect that thesubcontracting continues because of the lack ofspace for body work and only until the new buildingis completed. For, by May 6, on the occasion of theKrebs-Gallenz conversation reported above, Respon-dent was fully aware of the space problem confront-ing it. Yet it was prepared to make arrangements forthe resumption of body work, if the body shopemployees would return to work. But when Krebslearned from Gallen that the employees were willingto return to work if Krebs would "let the Board settleit,"Krebs thereupon announced to Gallenz that hewas closing the body shop. The reason therefor,given by Krebs himself, was that nounion was goingto tell him how to run his shop. On May 11, when theUnion sought the return to work of the body shopemployees, together with the other strikers, it wastold for the first time that the body shop was closed.The service department has moved into the buildingoriginally intended to house a new body shop andRespondentcontinuesto subcontract body work.We are persuaded by this evidence that Respon-dent has shut down its body shop operation, that thisshutdown was unlawfully motivated, and that theemployment of the body shop employees has therebywork without union representation It was Krebs' understanding thatMoody andWilson would not return to work without Gallenz3 In view of our disposition of this case,itbecomes unnecessary todecide whether the stoke was an economic or unfair labor practice strike.197 NLRB No. 74 KREBS ANDKING TOYOTA, INC.been terminated, all in violation of Section 8(a)(3) ofthe Act.4Although we agree with the Trial Examiner thatRespondent violated Section 8(a)(5) of the Act andthat a bargaining order should issue, underGissel,5we do not rely, as he did, solely upon the fact that theUnion represented a majority of Respondent'semployees and that Respondent had no reason todoubt this fact. We take into account also the seriousunfair labor practices committed by Respondentfollowing its denial of recognition to the Union,including the coercive interrogation of employees,thediscriminatorydischargeofLesic,and theunlawful shutdown of the body shop.THE REMEDYHaving found, contrary to the Trial Examiner, thatthe Respondent unlawfully shut down its body shopand terminated the personnel therein, we shallmodify his recommended Order accordingly. Thus,we shall order the Respondent to offer Moody,Wilson, and Gallenz immediate and full reinstate-ment and make them whole for any loss of pay theymay have suffered from the date of their unlawfultermination until they are offered reinstatement.Their backpay shall be computed according to thesame formula and method as recommended by theTrial Examiner with respect to Lesic. To the extentnecessary to effectuate such reinstatement, we shallorder the Respondent to resume its body shopdepartment and discontinue the subcontracting ofsuch work.6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Krebs and King Toyota, Inc., Pittsburgh, Pennsylva-nia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(b)Discouragingmembership in InternationalAssociation of Machinists(a)Coercively interrogating its employees regard-ing their union activity. and AerospaceWorkers,DistrictNo. 63, AFL-CIO, or in any other labororganization of its employees, by discharging, sub-contracting, or in any other manner discriminating4 In agreement with the contention of the General Counsel, we find theterminationofSupervisorGallenz to have violated Sec 8(a)(1)ToRespondent's knowledge, Gallen, boss of the body shop, spoke for thestriking body shop employees and, by his discharge, Respondent effectuateditsdecision to close thebody shopoperation because of the employees'union adherenceContrary to the position taken by our dissentingcolleague, therefore, it may be said of Gallenz' discharge, as was said of thedischarge of the supervisors inPioneer Drilling Co, Inc,162 NLRB 918,463against its employees with respect to the hire, tenure,or any term or condition of employment.(c)Refusing to recognize and bargain with theUnion as the exclusive representative of its employ-ees in the following appropriate unit:All automotive mechanics, body and fendermen,apprentices, helpers, lubricators, lot boys, recon-ditioners,partsmen,parts truck drivers, carjockies, and all other employees in the servicedepartment, excluding all office clerical employ-ees,professional employees, watchmen, guards,salesmen, and supervisors as defined in the Act.(d) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirright to self-organization to form, join, or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, and to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed by Section 7 of the Act, or to refrain fromany or all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer John Lesic immediate and full reinstate-ment to his former job or, if that job no longer exists,to a substantially equivalent position, without preju-dice to his seniority and other rights andprivileges,and make him whole for any loss of earnings or othermonetary loss he may have suffered by reason of thediscrimination against him, in the manner set forth inthe Trial Examiner's Decision.(b)Offer JamesMoody, Robert Wilson, andWilliam Gallenz immediate and full reinstatement totheir former jobs, or if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority and other rights and privileges,taking all steps necessary to effect such reinstate-ment, as provided in the section above entitled "TheRemedy," and make them whole for any loss ofearnings or other monetary loss they may havesuffered by reason of their unlawful termination, inthemanner specified in "The Remedy" section.(c)Notify John Lesic, James Moody, RobertWilson, and William Gallenz, if presently serving inthe Armed Forces of the United States, of their right923, that itwas "an integral part of a pattern of conductaimedatpenalizingemployeesfor their union activities."Enfd.inpertinentpart391 F 2d 961(C A 10)In view of our unfair labor practice findings herein and the order we areissuing to remedy them, we need not decide whether Respondent'sshutdown also violated Sec 8(a)(5)5N L R B v Gissel Packing Company, Inc,395 U S 575.6Larry Barns Chevrolet Company,174 NLRB818, 822 464DECISIONS OF NATIONALLABOR RELATIONS BOARDto full reinstatement, upon application after dis-charge from the Armed Forces, in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security records, timecards,personnel records and reports, and all other recordsrelevant and necessary for a determination of theamounts of backpay due under the terms of thisOrder.(e)Upon request, bargain collectively, with Inter-nationalAssociation of Machinists and AerospaceWorkers, District No. 63, AFL-CIO, as the exclusiverepresentative of its employees in the unit foundappropriate herein,with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understandingis reached, embody such understandingin a signedagreement.(f)Post at its place or places of business atPittsburgh,Pennsylvania, copies of the attachednotice marked "Appendix." 7 Copies of said notice,on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent'srepresentative,shallbe posted by Respondentimmediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter,in conspicu-ous places, including all places wherenotices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to' insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER KENNEDY, concurring in part and dissentingin part:Iagree with the majority decision except that partwhich finds that the discharge of Supervisor Gallenzviolated Section 8(a)(1) of the Act.Itiswell established that the discharge of asupervisor for engagingin unionactivities is notunlawful.8However, in certain circumstances theBoard and the courts have found that the dischargeof a supervisor is violative of Section 8(a)(1) of theAct where it interferes with, restrains, or coercesrank-and-file employees in the employment of theirrights secured under the statute .9 Thus an employer7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read "Posted pursuant to aJudgmentof the UnitedStatesCourtof Appeals enforcing an Order of theNational LaborRelations Board."8N L R B.v.BigThreeWeldingEquipmentCompany,359 F.2d 77 (C.A.5),OilCityBrassWorks v. N LR.B,357 F.2d 466 (CA. 5);Hook Drughas been found to have violatedSection 8(a)(1) bydischarginga supervisor because he refused toengage in unfairlabor practicesat thebehest of theemployer,10 or becausethe supervisorgave testimonyadverse to the employerin a Board proceeding," orbecause the employmentof rank-and-file employeeswas dependent on the employment of thesupervisorand the employer dischargedthe supervisor notbecauseof his own prounion activities but in order toget at the prounion' rank-and-file employees-12,In all thesecases the rationale for finding aviolation ofSection 8(aX1) in the discharge of thesupervisor is not thatthe discharge-puts rank-and-fileemployeesin fear or that it is part of a pattern ofconduct, but thatit interferes with the Section 7rights of rank-and-file employees. As stated by thecourt in theOil CityBrassWorkscase(357 F.2d at470):... [W ]netherrank-and-fileemployeeswould be putin fearby [thesupervisor's]dischargeis irrelevantand merelyclouds the realissue.Any time an employee,be he supervisor ornot, isfired for union activityrank-and-fileemployees are likelyto fear retribution if theyemulate his example. But theAct doesnot protectsupervisors, it protects rank-and-file employees intheir exercise of rights.If the fear instilled inrank-and-file employeeswere used in order toerect a violation of the Act, then any time asupervisorwas discharged for doing an act that arank-and-file employee may do withimpunity theBoard could require reinstatementCarried to itsultimate conclusion, such a principle would resultin supervisoryemployees being brought under theprotective cover of the Act Congresshas declinedto protectsupervisors and the courts should notdo by indirectionwhatCongresshas declined todo directly.The majority's reliance onthePioneer Drillingcase13 to justifythe finding of an unlawful dischargeof SupervisorGallenz is misplaced,in my opinion. InPioneer Drilling,the dischargeof supervisor-drillerswas foundto beunlawful because it wasa pretext forgetting rid of theprounion crews of the drillers bytaking advantageof the industrycustom that whendrillerswere terminated their crews were alsoterminated. As found bythe Board in that case, theemployer'sconductwasmotivatednot by theprounion activities of the supervisor-drillers but bythat of the rank-and-file employees;the supervisorsInc.,191NLRB No. 45;Royal Forkof Waskngtmsh w-179 NLRB 185.9 Oil CityBrassWorks v.NLR.Bsupra471.10N_LR.R v. Talladega Canon Factory;213 F.2d2119 (CA. 5).IlOil CityBrass Worksv.NLR.R, supra N_LR.Rv.BetterMonkeyGripCompany,243 F.2d 836(CA. 5), art.denied 353 U.S. 864.u Pioneer Drilling Co_Incv.I' L2R.391F.2d961 (CA. 10).u Id KREBS ANDKING TOYOTA, INC.became not the object but rather a conduit of theemployer's unlawful acts. In contrast,here, Supervi-sor Gallenz appears to have been not a conduit butthe leader of the prounion employees in his shop. Hetold Respondent that he would not return to workwithout union representation or without an agree-ment to let the Board settle the dispute.Respondentthereupon said that it would close the shop.Thus thecase falls squarely within the rule that the dischargeof a supervisor for engaging in union activities is notunlawful. I would therefore dismiss the complaintinsofar as it alleges that the discharge of Gallenz wasviolative of Section 8(a)(l).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively question our employ-ees concerning their union activity.WE WILL NOTdiscouragemembership inInternationalAssociationofMachinists andAerospace Workers, District No. 63,AFL-CIO,or in any other labor organization of ouremployees,by discharging, subcontracting, or inany other manner discriminating against ouremployees because of their union activity.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of the right to, self-organization, to form,join, or assist labor organizations,to bargaincollectively through representatives of their ownchoosing,and to engage.inother concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or the right torefrain from any or all such activities,except tothe extent that such right may be affected by anagreement requiringmembership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the NationalLabor Relations Act, as amended.WE wr L offer full and immediate reinstate-ment to John Lesic to his former job or, if that jobno longer exists,to a substantially equivalentposition,without prejudice to his seniority andother rights and privileges, and pay him for anyloss of earnings he may have suffered as a resultof his discharge,with interest at 6 percent perannum.WE WILL offer full and immediate reinstate-ment to JamesMoody,RobertWilson, andWilliam Gallenz to their former jobs, or, if thosejobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority and465other rights and privileges,and reimburse each ofthem for any loss of earningshemay havesuffered as a result of his discharge,with interestat 6 percent per annum.WE WILL, upon request,bargain with Interna-tional Association of Machinistsand AerospaceWorkers,DistrictNo.63,AFL-CIO, as theexclusive bargaining representative of our em-ployees in the unit foundappropriateconcerningrates of pay,wages,hours of employment, andother terms and conditions of employment. If wereach agreement we will sign a contract with theabove-named Union covering the terms of suchagreement.The appropriateunit is:All automotive mechanics,body and fender-men, apprentices,helpers,lubricators, lotboys,reconditioners,partsmen,parts truckdrivers, carjockies,and allother employeesin the service department,excluding alloffice clerical and professionalemployees,watchmen, guards,salesmen and supervisorsas defined in the Act.KREBS AND KINGTOYOTA, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh,Pennsylvania15222,Telephone412-644-2977.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner:This proceeding wasbrought before the National Labor Relations Board upon:1.A charge filed April 20, 1971, by InternationalAssociation of Machinists and Aerospace Workers, Dis-trict No.63, herein the Machinists, against Krebs and KingToyota, Inc., herein the Respondent, alleging Respondent 466DECISIONSOF NATIONALLABOR RELATIONS BOARDviolated Section 8(a)(1) and (3) of the Act by suspendingJohn Lesic.2.An amended charge filed May 6, 1971, by theMachinists against Respondent alleging Respondent vio-lated Section 8(a)(1), (3), and (5) of the Act by suspendingLesic and by refusing to bargain with the Machinists.3.A second amended charge filed May 17, 1971, by theMachinists alleging Respondent violated Section 8(a), (1),(3), and (5) as aforesaid and by refusing to reemploy threeemployees.4.A complaint and notice of hearing by the GeneralCounsel alleging Respondent violated Section 8(a)(1), (3),and (5) of the Act, dated July 30, 1971.5.Answer by Respondent denying the commission ofunfair labor practices, dated September 16, 1971.6.Notice of intention to amend the complaint by theGeneral Counsel, dated October 20, 1971.17.Hearing was held by me at Pittsburgh, Pennsylvania,on November 2, 1971.8.Brief received from the General Counsel on Decem-ber 7, 1971.Upon the entire record in this case2 and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGS1.THE BUSINESS OF RESPONDENTRespondent is a Pennsylvania corporation with itsprincipal place of business at Pittsburgh, Pennsylvania,where it is engaged in the sale of new and used automobilesand accessories.During the 12-month period prior toissuance of complaint, Respondent had a gross volume ofbusiness exceeding $500,000 and purchased goods in excessof $50,000 from places outside the Commonwealth ofPennsylvania for sale at Pittsburgh.Respondent is engaged in commerce within the meaningof the Act.H. LABORORGANIZATION INVOLVEDTheMachinists is a labor organization within themeaning of the Act.III.THE UNFAIR LABOR PRACTICESA.The Facts1.Violation of Section 8(a)(5)LeonardM. Schloer, organizer for theMachinists,testified that on March 13, 1971,3 he received a telephonecall from John Lesic, a mechanic employed by Respon-dent, asking for information about starting a union in theagency.On March 18, a meeting was held at theMachinists lodge attended by six mechanics employed byIThe motion to amend the complaint to allege the discriminatorydischarge of Lesic was granted. The complaint was further amended at thehearing to add par 18A, alleging the contracting out of body shop workwithout prior consultation with the Machinists The motion was grantedand the answer amended accordingly2The motion of the General Counsel to correct the record is granted andthe recordamendedaccordinglyRespondent. Contracts and procedures were discussed andthe employees signed authorization cards. The next day,Schloer went to Respondent's place of business and pickedup two more cards from Lesic and two more from the bodyshop.4Schloer then went to the office, together with PaulMolder, financial secretary of the lodge, and met WilliamA. Krebs, one of Respondent's co-owners, told him amajority of the employees had signed authorization cardsand requested recognition as bargaining representative.Krebs examined the cards and then refused recognition ontheground that there should be a National LaborRelations Board election. Schloer left with Krebs a copy ofa recognition agreement (G. C. Exh. 2) and on March 24sent Krebs a letter demanding recognition. (G. C. Exh. 3.)The unit requested:... all automotive mechanics, body and fendermen,apprentices, helpers, lubricators, lot boys, recondition-ers,partsmen, parts truck drivers, car Rockies and allother employees of the service department, excludingalloffice clerical and professional employees, watch-men, guards, salesmen and supervisors as defined in theAct.This unit is found appropriate for the purposes ofcollective bargaining.5On March 29, the Machinists filed a petition for anelection pursuant to Section 9 of the Act and on August 2theRegionalDirector for Region 10 issued an orderpermitting withdrawal of the petition.On the basis of the foregoing,itisfound that theMachinists represented a majority of the employees ofRespondent in a unit appropriate for collective bargaining,made a demand for recognition, and that recognition wasrefused. The issue raised by the discontinuance of the bodyshop operation will be discussed in that part of thisDecision entitled "The Body Shop,"infra.2.Violations of Section8(a)(1)TheGeneralCounsel produced two witnesses whotestified that they were interrogated by William Krebs as totheir union activity.James E. Wood, employed as a mechanic, testified thaton March 19, after Schloei had made his demand forrecognition, he was called into Krebs' office and askedwhere he had signed the authorization card and where themeeting had taken place. His reply was that he did notknow.William Lee Stover,6 also a mechanic, testified that onthe same day Krebs came to the place where he wasworking, took him to the office, and asked him where "wehad signed the cards." Stover told him it was down at theunion "board" and when Krebs asked him what he wastrying to do, told him he had just been put on flat rate.Krebs then told him he could go back to hourly or stay on3Unless otherwise noted,all dates refer to 1971.4 It was stipulated at the hearing that 9 of the 10 mechanics signedauthorization cards on either March 18 or 19 and that the two body mensigned cards. The Machinists therefore had a majority of II of the 12employees in the unit claimed to be appropriate5The unitwas not an issue in the proceedings6Not to be confused with his father, Lee Stover,servicemanager. KREBS ANDKING TOYOTA, INC.467flat,whichever he wanted. Krebs also told him that JohnLesic was a troublemaker.?No evidence was introduced to support the allegation ofthe complaint that Krebs threatened any employee withreduction in their comprehension if he joined or assistedthe Machinists.3.The suspension and discharge of LesicBoth the suspension and subsequent discharge of JohnLesic are alleged as violations of Section 8(a)(3) of the Act.Lesic testified that he was employed by Respondent as amechanic for a period of about 5 years, with aninterruption of about 3 months, when he was suspended onApril 19. He corroborated Schloer's testimony as to thecircumstances under which he established contact withSchloer and that a meeting was held and cards were signedand distributed.On April 1, Lesic stopped at a bar in the vicinity and metLee Stover, service manager, Jack Mulley, parts manager,and a person he described as "Mr. Jump." s According toLesic,Mulley told him that if the Union did not go throughhe (Mulley) would make sure he (Lesic) never got a jobanywhere else in the city and that while Lesic was workingthere he would cut his throat and watch him bleed todeath .9On the next day, Lesic reported the incident to Schloerwho told him the men should not report to work onMonday (April 5) until he had a chance to see Krebs. Themen did not check in on Monday and when Krebs arrivedat the agency, Schloer, Lesic, and another union represent-ative went in to see him Schloer told Krebs that the reasonthemen failed to report was harassment directed againstthem, not by Krebs but by the managers. Stover andMulley were called to the office and Mulley was warned byKrebs.The employees then reported for work Krebstestified only briefly with respect to this incident and hedid not contradict the substance of Lesic's testimony.On Thursday, April 15, Lesic met a customer of theagency by the name of Bill Dyson who told him his carneeded a new air compressor. Dyson told him he wasabout to sell the car and asked about using a usedcompressor and Lesic agreed that that would be cheaperand, as I understand his testimony, told Dyson he knewwhere one could be obtained. Dyson left his telephonenumber with Lesic.William Dyson, a policeman on disability, testified thaton April 15 he went to Respondent's place of business topick up his car and was told by Mulley that it needed anew air compressor. Respondent did not have one in stock,but Dyson ordered one. He then met Lesic, whom heknew, as he was leaving and in the course of a conversationLesic told him a friend of his had an air compressor whichmight be available. Actually, according to Dyson, Lesichimself had the compressor. When Dyson went home hecalledMulley to cancel the order for a new compressor,telling him that Lesic could get him one. The next day, hereceived a call from Mulley in which he was told Krebswanted to see him and on Saturday, April 17, he sawKrebs, had a conversation which lasted about 1 hour and15minutes and in which the union organization wasdiscussed and, at the end of which, he gave Krebs ahandwritten statement of his conversation with Lesic.(Resp. Exh. I.) He did state that he gave the statement onlyafter he received a promise from Krebs that he would notfireLesic but would only suspend him, a promise whichwas not kept.About 1 hour after Lesic's conversation with Dyson,Stover and Mulley came over and Mulley asked Lesicabout helping to buy parts for one of Respondent'scustomers. -Lesic denied that he had done this but about 15minutes later Kreb came out and started "screaming" andtold him if he caught him again he would fire him and thathe (Krebs) was going to get a statement from Dyson to useagainst him.ioOn April 19, when Lesic reported for work, Stover gavehim a sealed envelope containing notice of his suspensionuntilMay 7. (G. C. Exh. 4.) On April 28, he was notified bymailthathehadbeendischargedforsoliciting.Both Lesic and Dyson testified to a conversation theyhad at a restaurant on Saturday, April 17, at Lesic's requestand after Dyson's visit with Krebs. Lesic testified thatDyson told him he had to give the statement because hewas under obligation to Krebs and that he did not want tohurt Lesic. Dyson denied that he told Lesic he was forcedto give the statement but admitted to him that he had givenit.Lesic also testified that Dyson told him "they reallywanted him out of there bad" and asked what he (Lesic)had done. Lesic told him he was partly responsible forgetting the union organized. This part of their conversationwas not denied by Dyson.Krebs testified that when he learned of the Dysonincident,which he referred to as propositioning orsoliciting a customer for outside work, he talked to Lesicabout it (the "screaming" conversation) and that Lesic didnot deny soliciting. Krebs tried to reach Dyson and Dysoncame in on Saturday morning when he gave the statementto Krebs after receiving assurance that Lesic would not befired.Krebs was leaving for Washington, but before goinghe typed up the notice of suspension which Stoverdelivered to Lesic on April 19. When Krebs returned onApril 20, the employees were out on strike.Krebs did not give any explanation for changing Lesic'ssuspension to discharge.4.The strikeSchloer testified that he received a call from Lesic on7Since Krebs did not testify to either conversation, this testimony isuncontradictedSThe record indicates Jump was an employee of Respondent9Mulley was not called as a witness so this testimony is not contradicted10Russell F Lion, Jr, employed by Respondent as a mechanic, testifiedthat on this day he heard Mulley tell Stover, "I have got to get Lesic now, Ihave to, there is no way I can't get him, Dyson and myself we arejust alike,we are both rotten dobedoo " ('Dobedoo' was the witness's euphemism foran obscenity) William Gallenz, body shop foreman, testified that some timeafter the first walkout(April 5)Mulley told him that Krebs "really hatesthat-little freak,"and that he(Krebs)wanted to get him Mulley also toldhim on the day of the compressor incident that he (Galenz)could forgetabout the unionbecause Krebs was"over there hollering his ass offat him (Lesic) "Lion and LarrySargent, another employee, overheard the end of thisconversation and testified they heard Krebs tell Lesic that if he did it againhe would be fired 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 19 in which Lesic told him he had been suspended.On April 20, he had a meeting with the employees andasked them not to report for work until he had a chance totalk with Krebs. He talked on that day with Stover andwith Michael King, co-owner, and explained the situationbut did not see Krebs until late in the week while theemployees continued the strike.When he saw Krebs,Schloer asked him to reinstate Lesic and the request wasrefused. Later that week, Schloer took all the employees,including Lesic, to the showroom where Krebs told him hewould not talk until Lesic was dismissed from the group.After Lesic's departure, Krebs told Schloer that he wouldnot rehire Lesic and that the body shop was closed and hewould not need the body shop men. He did, however, offerreinstatement to the other employees and they went backto work on May 11.11Two of the strikers, Lion and Bold, testified toconversations they had with Service Manager Lee Stoverwhile they were picketing. Lion testified that Stover toldhim he hoped the strike would be over soon, that he hadbeen in unions and thought them good, but that since "thishappened" Krebs would close the doors before he wouldletLesic back in the shop. Bold testified, and this appearsto have been the same conversation, that he was with Lionand that Stover told him "it shouldn't have come to this"and that he told Stover they should not have suspendedLesic. Stover's response was that if he (Lesic) "wouldn'thave done what he did, he probably wouldn't have beensuspended." Stover thenmade the remark that theCompany would go out of business before it would takeLesic back.5.The body shopThree men worked in the body shop, William Gallenz,foreman, and Robert Wilson and James Moody (some-times referred to as Mooney). Respondent had two placesof business, one at 915 Saxonburg Boulevard and the otherat 611 Butler Street about 1 mile away. The body shop waslocated at 611 Butler, which also had a place for new-cardisplay, and a place to wash down and recondition somecars.Gallen was paid on an arrangement by which hereceived 50 percent of all labor charges and Gallen paidthe two employees from this money. Respondent paid therent, the utilities, and insurance and owned all the toolsexcept for the mechanics' personal tools. Parts wereobtained for the body shop from Mulley, the partsmanager. I find that Gallenz was a supervisory employeeand Wilson and Moony were employees of Respondent.Krebs testified that when the strike took place on April20 there were 10 or 11 cars in the body shop and that 5 or 6of them belonged to retail customers who were screamingfor their cars. At one time during the strike (no date wasspecified),Krebs asked Gallenz, who was on the picketline, toreleaseMoody to go back and asked Gallen to goback but was told by Gallen that he would not go backwithout representation. Krebs then farmed the work out toan agency on Monroe Boulevard. On April 30, Respondentreceived a letter from Shaler Development Corporation11This date was stipulated, but there is some confusion in Schloer'stestimony as to the date of the showroommeeting.May 7 is apparently thecorrect date(Resp. Exh. 6) stating that its lease on the premises at 915Saxonburg Boulevard would not be renewed and asking itto vacate the premises by June 30. As a result of this letter,Respondent was forced to locate all of its facilities at 611Butler,the smaller of the two locations. As a result,according to Krebs, the area formerly occupied by thebody shop at Butler was now used for the storage of newcars and the body shop work was farmed out under thesamearrangement as during the strike. At this time,Respondent was building a new shop which would containa body shop building, but Respondent, due to the loss ofthe Saxonburg lot, moved its service department into thenew body shop building.On the Thursday before the strike terminated, Krebsagain asked Gallenz if he were coming back to work andwhen Gallenz refused he told him he was going to close thebody shop. As to this conversation, Gallenz testified thatKrebs asked him if he intended to return to work, he statedhe would return and let the Board settle it. Krebs then toldhim that no union would tell him how to run his shop andthat he (Gallenz) had better look for a new job because hewas closing the body shop. At the time of the hearing, thebody shop work was still being farmed out.B.Conclusions1.Violation of Section8(a)(1)Ifind that the interrogation of Stover and Wood byKrebs on the day the Machinists demanded recognitionviolated Section 8(a)(1). This was no casual interrogationby a minor supervisor. Krebs was a co-owner of thebusiness and the men were called from their work stationsto his office. There was no necessity for determining thevalidity of the Machinists demand since Krebs had alreadyseen the authorization cards and there were no assurancesagainst reprisal. It is true that only two employees testifiedto interrogation, but it is also true that there were only 12employees in the unit. The coercive impact could,therefore,scarcelybe called insubstantial, trivial, orisolated.2.The discharge of LesicThe suspension and discharge of Lesic present the usualdifficultiesfound in discharge cases where cause fordiscipline coexists with evidence of discriminatory motiva-tion. There is some evidence of resentment of Lesic's unionactivity inKrebs' statement to Stover that Lesic was atroublemaker when he was interrogating Stover on March19. There is much stronger evidence that Mulley resentednot only Lesic's activity but that of all of the employees inthe quotations ascribed to him by the employees in theirtestimony.12 Nevertheless, I do not find the suspension ofLesic unlawful under Section 8(a)(3). The operation of anautomobile agency is traditionally regarded as a ruthlesslycompetitive business and any sale is regarded as a matterof high consequence. Knowledge that an employee wasdiverting the sale of an air compressor from the Respon-d 12 Noneof the statementsallegedlymade by Mulley arealleged asviolations of the Act KREBS ANDKING TOYOTA, INC.469dent to his own profit was bound to provoke strongresentment.13Suspension for 3 weeks may seem to bestrong punishment,but the offense was not a negligibleone. It might be that Krebs went to unusual lengths toprotect himself against a charge of discrimination bysolicitation of a written statement from Dyson and thatthis action in itself creates suspicion.In view of the well-established fact that any employer who discharges a unionadherent during an organizational campaign will almostinevitably be faced with not only a charge but a complaintalleging an unfair labor practice,an employer would bewell-advised to employ all safeguards.I have noted that allthe testimony which quotes either Krebs or Stover asreferring to Lesic could as reasonably be construed asdirected to the air compressor incident as to his unionactivity.Quotations of Mulley's remarks must be examinedin the light of the personal hostility which existed betweenthe two.(Lion testified that Mulley and Lesic never gotalong and were always screaming at each other.)I reach a different conclusion,however,respecting thedischarge of Lesic on April 28, which I find to be aviolationof the Act.Krebs at no time offered anyexplanation for his change in the penalty inflicted and itcertainly required explanation,particularly in view ofKrebs' assurance to Dyson that Lesic would not be fired.Left to supply an explanation,it ismy conclusion thatKrebs' attitude toward Lesic hardened as a result of thestrike, a strike provokedby thesuspension of Lesic. ThusallRespondent's difficulties focused on Lesic as the source.Not onlydid Stover tell the strikers that Krebs would closehis doors before he would take Lesic back,but Krebshimself refused to take him back even as a means of endingthe strike.Krebs would not, in fact,discuss reinstatementwith either Schloer or the strikers while Lesic was on hispremises.This animus I ascribe not wholly to thecompressor incident but to Lesic's union activity and theensuing strike as well.3.Therefusal to bargain,the strike,and thebody shopIhave already found the Machinists represented amajority of Respondent's employees in a unit appropriatefor collective bargaining and made a demand for recogni-tionwhich was refused.The onlyquestion presented iswhether,in the rather special circumstances of this case,the refusal constituted an unfair labor practice.The record establishes that on March 19, when Krebsrefused to recognize the Machinists, he had seen the cardsand had expressed no doubt as to their authenticity norany doubt as to the Machinists majority status. InN.L.R.B.v.Gissel PackingCorp,395 U.S. 575,the Court expresslyaffirmed itsArkansas Oak Flooringdoctrine,14 holding, ineffect, that where a union has obtained signed authoriza-tion cards from a majority of the employees the employer'sdenial of recognition in the absence of a bona fide disputeconstitutes a violation of Section 8(a)(5) of the Act. Here,however,theRespondent had even more conclusiveevidence of majority status for, when the Machinists struck13Krebs' reverence for professional ethics was not total Testifying as tohis financial arrangements with Gallenz, Krebs stated that if a fender weresent down for a car and Gallenz could use an old fender, he and Krebson April 20, all of its employees joined the strike and nonereturned until the Machinists made the offer to return onMay 11. Relying on theGisselandArkansas Oak Flooringdecisions, I find Respondent violated Section 8(a)(5) of theAct.As to the strike, I find that it was initiated by thesuspension of Lesic on April 19 and, since I have not foundthis suspension discriminatory, that the stake was aneconomic rather than an unfair labor practice strike. Thereisno evidence in this record that the Respondent'sunlawful refusal to bargain with the Machinists was anyfactor in the decision to strike. Nor do I find that thesubsequent discriminatory discharge of Lesic by Respon-dent converted the strike into an unfair labor practicestrike or that it prolonged the strike. The strike was settledwith full reinstatement of all employees except for the twobody shop employees, Moody and Wilson, upon theirunconditional offer to return. It did not change incharacter nor was its purpose any different than it hadbeen at inception-the reinstatement of Lesic. I do notbelieve that every economic strike is converted into anunfair labor practice strike simply because the employercommits a single unfair labor practice during the strikeperiod, in the absence of any showing that this had anyimpact on the strike as to either motivation or duration. Asto the body shop, I find that its discontinuance was not forany discriminatory reasons on the part of the Respondentbut for causes beyond its control. While the testimony onthis issue is not free from inconsistency, there is substantialevidence to support Respondent's contention that afternotice was received that its lease would not be renewed ithad no facility for operating a body shop. Until the newbuilding is completed and occupied, the farming out of thework is due to economic necessity. I, therefore, find thatRespondent was neither in violation of Section 8(a)(5) byrefusing to bargain with the Machinists over the discontin-uance of this operation nor in violation of Section 8(a)(3)by refusing to reemploy Moody and Wilson. As to theirrights to future rehire, these will be discussed under "TheRemedy."Upon the foregoing findings and conclusions, I make thefollowing:CONCLUSIONS OF LAW1.By interrogating its employees regarding their unionactivity,Respondent violated Section 8(a)(1) of the Act.2.By discharging John Lesic on April 28 for thepurposeofdiscouragingunion activity,Respondentviolated Section 8(a)(3) and (1) of the Act.3.By refusing to recognize and bargain with theMachinists, Respondent violated Section 8(a)(3) and (1) ofthe Act. The umt appropriate for collective bargaining is:Allautomotivemechanics, body and fendermen,apprentices, helpers, lubricators, lot boys, recondition-ers,partsmen, parts truck drivers, car jockies and allother employees in the service department, excludingalloffice clerical and professional employees, watch-wouldsplit the differencebetween the cost of a new fender, which would becharged the customer and the cost of the old fender, which was installed.14UnitedMineWorkers v. Arkansas Oak Flooring Co,351 US 62, 37 470DECISIONS OF NATIONALLABOR RELATIONS BOARDmen, guards, salesmen and supervisors as defined in theAct.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.5.By failing to reinstateWilliamGallenz, JamesMoody, and Robert Wilson, Respondent did not violateSection 8(a)(I) and (3) of the Act.6.By refusing to bargain with the Machinists respect-ing the shutdown of the body shop, Respondent did notviolate Section 8(a)(5) of the Act.IV.THE REMEDYHaving found Respondent engaged in and is engaging incertain unfair labor practices, it will be recommended thatitcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.Having found that Respondent discharged John Lesic inviolationofSection 8(a)(3) of the Act, it will berecommended that Respondent offer him full and immedi-ate reinstatement to his formerjob or, if that job no longerexists,toa substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole for any loss of earnings or any other15Although I have found that Moody and Wilsonwere not discriminato-rily discharged, they are as economic strikers entitled toreinstatement whenmonetary loss he may have suffered as a result of suchdiscrimination.Such losses shall be computed on aquarterly basis with interest at the rate of 6 percent perannum.It shall also be recommended that if and when the bodyand fender shop is again operated at any facility owned byRespondent, James Moody and Robert Wilson be offeredfull and immediate reinstatement to their former positionsas body and fendermen without loss of seniority or otherrightsand privileges.15 Since the record in this caseestablishes thatWilliam Gallenz was a supervisor withinthe meaning of Section 2(11), no recommendation will bemade with respect to Gallenz.Where, as here, the Union's majority status in anappropriate unit is clear and undisputed by both theauthorization cards and the unammous participation in thestrike, I do not reach the question of whether Respondent'sunfair labor practices precluded the holding of a freeelection.Respondent's refusal to bargain under suchcircumstances warrants the issuance of a bargaining order.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, I recommend, pursuant toSection ,10(c)'of the Act, issuance of the following.[Recommended Order omitted from publication.]their jobs become availableLaidlaw Corp,171NLRB 1366,N LR B vFleetwood Trailer Co,389 U S 375